Citation Nr: 1818205	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  11-16 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from July 1994 to July 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In April 2017, the Board remanded the Veteran's service connection claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issue of entitlement to an increased rating for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A chronic lumbar spine disability was not shown in service, lumbar spine arthritis was not diagnosed within one year of service discharge, and the weight of the evidence fails to establish that the Veteran's current lumbar spine disorder is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.§ 1110 (2012); 38 C.F.R. § 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  The Veteran reported that he was treated at an Army hospital in Fort Knox, Kentucky.  VA attempted to obtain any outstanding STRs not associated with the claims file.  In September 2017, VA determined that no additional STRs could be located.  However, more than 150 pages of service treatment records are of record. Finally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided a VA examination with addendum opinion and neither the Veteran, nor his representative, has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran filed a service connection claim for lumbar spine disorder in February 2009, which was denied by a February 2010 rating decision.  The Veteran asserts that his lumbar spine disability is due to his active service.

The Veteran's STRs show that at his entrance physical in July 1993, he had a normal examination of his spine and denied having any lumbar spine symptoms.  At his May 1999 separation physical, he had a normal examination of his spine and continued to deny having any lumbar spine symptoms.

Medical records after the Veteran's separation from service contain an October 2001 lumbar spine x-ray that showed no bone abnormality.  The first objective evidence of a lumbar spine disorder is not until a July 2015 lumbar spine x-ray performed at a VA examination showed lumbar spine spondylosis and spondylolisthesis.

In July 2015, the Veteran was afforded a VA examination.  He reported having on and off back pain.  He reported that he injured his back in 1997, but x-rays were normal and he was reportedly told he had an acute back strain.  He denied experiencing any other back injury.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner opined that the Veteran's lumbar spine disorder was less likely than not due to his active service.  The examiner reported that the Veteran's STRs and medical treatment immediately after service did not document evidence of serious injury or a chronic lumbar spine condition.  In August 2015, the VA examiner reviewed additional evidence that had been added to the claims file.  The examiner continued to opine that the Veteran's lumbar spine disorder was less likely than not due to his active service.

The Veteran has not submitted any medical evidence supporting his contention that his lumbar spine disorder was due to or the result of his active service.  VA obtained a medical opinion in an effort to support the Veteran in establishing his claim.  The VA examiner opined that the Veteran's lumbar spine disorder was less likely than not due to his active service.  Moreover, this medical opinion was accompanied by a detailed explanation of how the examiner reached her conclusion, and specifically noted that the Veteran was not diagnosed with a chronic lumbar spine condition during his active service or immediately after his active service.

Therefore, after weighing all the evidence, the Board finds the greatest probative value in the VA examiner's opinion, but also notes that the entirety of the medical evidence weighs against the conclusion that the Veteran's lumbar spine disorder either began during or were otherwise caused by his active service.  Thus, the evidence fails to establish service connection for the Veteran's lumbar spine disorder.

Consideration has been given to the assertions of the Veteran his lumbar spine disorder was due to his active service.  He is clearly competent to report symptoms of pain as well as injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe lumbar spine pain, he lacks the medical training or qualification to either diagnose a lumbar spine disability or opine as to its etiology.  Id.  His opinion therefore cannot provide the requisite nexus and does not refute the medical opinion of record. 

The record does not contain evidence of a diagnosis of an ongoing chronic lumbar spine disability related to his active service, as the first evidence of any lumbar spine problems do not appear for more than 15 years after separation.  In addition, at his separation examination, he denied experiencing any back symptoms and had a normal examination of his spine.  Furthermore, his STRs do not document any chronic lumbar spine diagnoses.  In addition, an October 2001 lumbar spine x-ray, which is two years after his separation from service, showed no bone abnormality.  As such, the Board does not find that the evidence of record shows continuous lumbar spine symptomatology.

The Board also notes that the Veteran is not entitled to presumptive service connection for a lumbar spine disorder.  The record contains no objective medical evidence of a chronic lumbar spine disorder until July 2015.  In addition, the record does not contain evidence that any back injury in service resulted in a diagnosis of arthritis within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

Consideration has also been given to the Veteran's assertion that his lumbar spine disorder was the result of his active service.  He again is noted to be competent to report his own symptoms or matters within his personal knowledge.  However, the Veteran denied experiencing back symptoms at his separation physical, which serves to sever any continuity from service. 

Accordingly, the criteria for service connection have not been met for a chronic lumbar spine disorder.  That is, the evidence does not show that a lumbar spine disorder was diagnosed in service or within a year of service, and the weight of the evidence is against a finding that a lumbar spine disorder has existed continuously since service.  Therefore, the claim is denied.


ORDER

Service connection for a lumbar spine disorder is denied.


REMAND

The matter must be remanded again for compliance with the Board's prior April 2017 remand.

In April 2017, the Board remanded the increased rating claim for GERD for additional development.  In the body of the remand, the Board indicated that a new examination was necessary.  Unfortunately, it appears that the Board inadvertently failed to actually direct the Agency of Original Jurisdiction (AOJ) to schedule a VA examination to evaluate the Veteran's GERD.  The Veteran's representative requested that this be done, and the Board concurs with that assessment.





Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected GERD. 

2.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


